11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Horacio Garcia Castro,                     * From the 106th District
                                             Court of Dawson County,
                                             Trial Court No. 06-6609.

Vs. No. 11-14-00002-CR                      * August 7, 2014

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court by deleting the following language from the
judgments: “APPOINTMENT OF ATTORNEY FEE: $300.00.” As modified,
we affirm.